Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 19-21, drawn to an aqueous caustic composition.
II. Claims 16-18, drawn to a method for hydrocarbon recovery comprising fracking.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Invention I need not necessarily be employed in the methods of Invention II and may be used in a materially different process.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Stephanie Villano on 3/10/21 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-15 and 19-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities: 	On line 1 of claim 13, “the additive” should be “the alkanolamide additive.” 	On line 2 of claim 14, “the additive” should be “the alkanolamide additive.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 1 and 19 recite the limitation “an alkanolamine additive adapted to provide an extended buffering effect.” The term “adapted to provide” is indefinite in that it is unclear as to what exactly this entails and how it is performed, i.e., how the alkanolamine additive is “adapted” to achieve the claimed result of “an extended buffering effect.” For purposes of examination, the term “adapted” will be considered as if removed. Claims 2-15, dependent upon claim 1, and claims 20 and 21, dependent upon claim 19, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim. 	The Examiner additionally points out that the instant claims are composition claims and, as such, the inclusion of a component itself is critical but not any claimed function or effect of the component (in contrast with, for example, method claims).
Claims 1-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 1 and 19 recite the limitation “an extended buffering effect.” The term “extended buffering” is a relative term which renders the claim indefinite. The term "extended" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what period or duration required in claims 1 and 19 in order to provide for an "extended buffering composition claims and, as such, the inclusion of a component itself is critical but not any claimed function or effect of the component (in contrast with, for example, method claims).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartelme (US 6,387,864- cited by Applicant). 	With respect to independent claim 1, Bartelme discloses an aqueous caustic composition comprising: 	a caustic component (col. 1 lines 50-65); 	an alkanolamine additive (col. 1 lines 50-65); and 	water (col. 1 lines 50-65). 	Regarding claim 1, Bartleme discloses a composition comprising a caustic component, an In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). The Examiner points out that the claim merely recites wherein the effect provided occur “when such is exposed to an acid,” and not that the composition actually is exposed to an acid, i.e., the limitation is merely theoretical. 	With respect to depending claims 2 and 3, Bertleme discloses wherein the caustic component may be potassium hydroxide or sodium hydroxide (col. 4 line 64- col. 5 line 6). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to alternatively include such materials. 	With respect to depending claims 4-7, Bertleme discloses wherein the alkanolamine additive may be monoethanolamine (col. 5 lines 20-44). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 9, Bertleme discloses wherein the caustic component is present in a concentration of “from about 1 to about 75 parts by weight of the… formulation” (col. 5 lines 15-18). Although silent to wherein the concentration of the caustic component is “from 5 to to 40 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a caustic component concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 10, Bertleme discloses wherein the caustic component is present in a concentration of “from about 1 to about 75 parts by weight of the… formulation” (col. 5 lines 15-18). Although silent to wherein the concentration of the caustic component is “from 10 to 30 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a caustic component concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 11, Bertleme discloses wherein the caustic component is present in a concentration of “from about 1 to about 75 parts by weight of the… formulation” (col. 5 lines 15-18). Although silent to wherein the concentration of the caustic component is “from 15 to 25 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a caustic component concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 12, Bertleme discloses wherein the caustic component is present in a concentration of “from about 1 to about 75 parts by weight of the… formulation” (col. 5 lines 15-18). Although silent to wherein the concentration of the caustic component is “approximately 25 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a caustic component concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 13, Bertleme discloses wherein the alkanolamine additive is present in a concentration of “from about 1 to about 60 parts by weight of the composition” (col. 6 lines 1-4). Although silent to wherein the concentration of the alkanolamine additive is “from 2 wt% to 25 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for an alkanolamine additive concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 14, Bertleme discloses wherein the alkanolamine additive is present in a concentration of “from about 1 to about 60 parts by weight of the composition” (col. 6 lines 1-4). Although silent to wherein the concentration of the alkanolamine additive is “from 4 wt% to 15 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for an alkanolamine additive concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 15, Bertleme discloses wherein the alkanolamine additive is present in a concentration of “from about 1 to about 60 parts by weight of the composition” (col. 6 lines 1-4). Although silent to wherein the concentration of the alkanolamine additive is “from 4 wt% to 10 wt% of the composition,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for an alkanolamine additive concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to independent claim 19, Bartelme discloses an aqueous caustic composition comprising: 	a caustic component (col. 1 lines 50-65); 	an alkanolamine additive (col. 1 lines 50-65); and 	water (col. 1 lines 50-65). 	Regarding claim 19, Bartleme discloses a composition comprising a caustic component, an In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). The Examiner points out that the claim merely recites wherein the effect provided occur “when such is exposed to an acid,” and not that the composition actually is exposed to an acid, i.e., the limitation is merely theoretical. 	Further regarding claim 19, Bertleme discloses wherein the caustic component is present in a concentration of “from about 1 to about 75 parts by weight of the… formulation” (col. 5 lines 15-18) and wherein the alkanolamine additive is present in a concentration of “from about 1 to about 60 parts by weight of the composition” (col. 6 lines 1-4). Although silent to wherein the concentration of the caustic component is “up to 40 wt% of the composition” and wherein the molar ratio of the two components “ranging from 15:1 to 5:1,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a caustic component concentration in the composition and molar ratio as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 20, Bertleme discloses wherein the caustic component is present in a concentration of “from about 1 to about 75 parts by weight of the… formulation” (col. 5 lines 15-18) and wherein the alkanolamine additive is present in a concentration of “from about 1 to about 60 parts by weight of the composition” (col. 6 lines 1-4). Although silent to wherein the molar ratio of the two components “ranging from 12:1 to 8:1,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a molar ratio as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 21, Berleme discloses wherein the caustic component comprises: a hydroxide anion and a monovalent cation (col. 1 lines 50-65 and col. 4 line 64- col. 5 line 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Katoh et al. (US 9,441,129) teaches an ink composition comprising a caustic component, an alkanolamine additive, and water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674